                      Case 1:20-cv-06713-JMF Document 13 Filed 08/21/20 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

 Citibank N.A.                                                       )
                                     Plaintiff(s)                    )
                                v.                                   )
                                                                     )
 BARDIN HILL LOAN MANAGEMENT LLC,
                                                                     )
 INVESTCORP CREDITMANAGEMENT US LLC,
 GREYWOLF LOAN MANAGEMENT LP, ZAIS                                   )
                                                                            Civil Action No.
 GROUP LLC, ALLSTATE INVESTMENT                                      )
 MANAGEMENTCOMPANY, MEDALIST                                         )
 PARTNERS CORPORATE FINANCE LLC, TALL                                )
 TREE INVESTMENT MANAGEMENTLLC, NEW                                  )
 GENERATION ADVISORS LLC, AND HIGHLAND
 CAPITAL MANAGEMENT FUND ADVISORS LP
                                                                     )
                                                                     )
                                     Defendant(s)

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
           Bardin Hill Loan Management LLC
           c/o Maples Fiduciary Services (Delaware) Inc.
           4001 Kennett Pike, Suite 302
           Wilmington, DE 19807
           See Rider for Additional Defendants
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 1:20-cv-06713-JMF Document 13 Filed 08/21/20 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                  , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
      Case 1:20-cv-06713-JMF Document 13 Filed 08/21/20 Page 3 of 3




                                    RIDER
To:
All State Investment Management Company         Investcorp Credit Management US LLC
c/o The Corporation Trust Company               c/o Corporation Service Company
Corporation Trust Center                        251 Little Falls Drive, Wilmington,
1209 Orange Street                              New Castle, DE, 19808
Wilmington, DE 19801


                                                Medalist Partners Corporate Finance LLC
ZAIS Group LLC                                  c/o The Corporation Trust Company
c/o Corporation Service Company                 Corporation Trust Center
251 Little Falls Drive                          1209 Orange Street
Wilmington, DE 19808                            Wilmington, DE 19801


                                                New Generation Advisors LLC
Greywolf Loan Management LP                     c/o George Putnam III
c/o Cogency Global Inc.                         13 Elm Street Suite 2
850 New Burton Road                             Manchester, Massachusetts 01944
Suite 201
Dover, DE 19904
                                                Tall Tree Investment Management LLC
                                                c/o The Corporation Trust Company
Highland Capital Management Fund Advisors LP    Corporation Trust Center
c/o The Corporation Trust Company Corporation   1209 Orange Street
Trust Center                                    Wilmington, DE 19801
1209 Orange Street
Wilmington, DE 19801
